Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for priority based on an foreign application EP 19158732.8 filed on February 22, 2019.   

Election/Restrictions
Claim set 10 – 20 is subject to a restriction requirement and applicant has elected claims 1 – 9. See filed Requirement for Restriction/Election and Response to Election/Restriction filed on 05/23/2022 and 07/21/2022, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jurkat (US PG Pub. No. 20090033096), herein “Jurkat.”






Regarding claim 1,
Jurkat teaches a method of controlling a microgrid (wind plant or wind park; Par. 0004: “With increasing capacity of wind energy plants and the combination thereof to wind parks, there is demand to be able to regulate or control, respectively, the feeding of electric power into the electric grid. Already to-day it is known to operate wind energy plants and wind parks with a throttled power, when no higher power can be fed into the grid.”) the method comprising:
receiving, by a power management system, PMS, of the microgrid, (grid or wind energy plant; See Par. 0009 that teaches );  operating point values (value of the wind) for a plurality of controllable assets of the microgrid; (Par. 0013: “The control unit of the present invention is characterised in that it has a power curve, which indicates a maximum value of the electric variable depending on a value of the wind.”) 
determining, by the PMS an asset headroom (power reserve or control reserve) that is dependent on a difference between an asset-specific fixed parameter value (preset value) for the controllable asset and the received operating point value for the controllable asset; (Par. 0006: “In the method of the present invention, a control reserve of one or plural wind energy plants is determined. In the operation of the wind energy plants, there is a control reserve when a desired value for at least one electric variable is provided for the operation of the wind energy plant which is smaller than the maximum available value. The control unit which determines the control reserve has a power curve, in which at least one maximum value of the electric variable depending on values of the wind is laid down. The power curve may completely or partially contain measured values, but it is also possible to work with a theoretical characteristic curve, which includes initially preset values. In the method of the present invention, the control unit determines from the actual value of the wind the maximum value of the electric variable which could currently be supplied. With the maximum value, it is dealt with a value averaged across a time interval, which can also be exceeded or fallen below for a short time in the operation. A current value of the electric variable is subtracted from this maximum value. The difference determined by the control unit is transmitted to a higher order control unit and/or to an external utility as the control reserve. Alternatively, even the maximum value can be transmitted to the higher order control unit and/or to an external utility. Thus, in the method of the present invention, the actual value of the control reserve is determined through the current value of an electric variable and the measured wind via the power curve. The current value of the electric variable can be a matter of the actual value or of the desired value of the electric variable.” See also Claim 1 of Jurkat.) 
determining, by the PMS a modified operating point value for each
controllable asset of at least a sub-set of the plurality of controllable assets, the modified operating point value for a controllable asset being dependent on the received operating point value of the controllable asset, the determined asset headroom of the controllable asset, and a total power offset (Par. 0007: “As the control reserve, the positive difference is preferably regarded, at which the wind energy plant or the wind energy plants, respectively, could produce higher values of the electric variable than is currently permitted due to the desired value presetting.” See also Abstract and Par. 0006.) of the microgrid; (Par. 0028: “In the determination of the power reserve, the wind park control determines the current value for the wind v1 and establishes the maximum power value P.sub.max from it via the power curve 28. At the same time, the central wind park control 18 has a determined desired value for the active power generated in the observed segment at hand. As an example, the desired value is drawn in the FIG. 2 as P.sub.soll. As already mentioned, there is a positive power reserve of the wind park or the segment of the wind park, respectively, when the desired value is smaller than the available maximum value. Regarding now the case that the operation state of the wind energy plant is adjusted, the actual value of the generated power corresponds to the preset desired value. In order to take into account possible delays in the adjustment of the power values, the actual value P.sub.ist is applied for the determination of the power reserve. The difference .DELTA.P between the maximum power value P.sub.max and the actual value of the power P.sub.ist is drawn in FIG. 2 as .DELTA.P. .DELTA.P is that power amount which can be provided at constant wind velocity for a short time as a power reserve.”) 
and controlling, by the PMS the controllable assets for which the modified
operating point values have been determined in accordance with the modified operating point values. (Par. 0013: “The objective of the present invention is also resolved by a wind energy plant with a control unit and an operation control. The control unit determines a control reserve for an electric variable. The operation control is provided for the purpose to preset the desired value for at least one electric variable of the power to be fed during the operation of the wind energy plant. Further, an actual value for the electric variable and for the wind is applied to the control unit. The control unit of the present invention is characterised in that it has a power curve, which indicates a maximum value of the electric variable depending on a value of the wind. The control unit determines the difference between the current maximum value and a current value of the electric variable. This difference constitutes the control reserve. With the control unit and the power curve, the wind energy plant of the present invention can indicate at every point of time during a throttled operation how great the currently retrievable reserve is. The current value of the electric variable is preferably the actual value or the desired value of the electric variable.” Par. 0004: “With increasing capacity of wind energy plants and the combination thereof to wind parks, there is a demand to be able to regulate or control, respectively, the feeding of electric power into the electric grid. Already to-day it is known to operate wind energy plants and wind parks with a throttled power, when no higher power can be fed into the grid.” ) 

Regarding claim 7,
Jurkat teaches the limitations of claim 1 which claim 7 depends. Jurkat also teaches that the received operating point values are power setpoints or power limits, and the asset-specific fixed parameter value is selected from a group consisting of: a nominal maximum power rating, a nominal minimum power rating, an overload power rating, a zero power rating. (Par. 0026: “In the described example of realisation, an externally preset desired value 26 for the maximum active power to be fed is applied to the central wind park control 18. From the applied desired value 26, the central wind park control 18 determines desired values for the active power for the first segment 22 and the second segment 24, respectively. In a subsequent step, which can be also performed by the central wind park control 18 or can be distributed to plural controls, desired values for the wind energy plants WTl to WT6 and WT7 to WT12, respectively, are determined from the desired value for the active power preset for the segment 22, 24.” See also abstract and claims 1 and 11. See also Kearns (below for claim 7) paragraphs 0153 and 0154.) 

Regarding claim 8,
Jurkat teaches the limitations of claim 1 which claim 8 depends. Jurkat also teaches that the wherein the modified operating point values are continually determined. (Par. 0018: The method of the present invention can be particularly preferably applied to a wind park with a plurality of wind energy plants. In this, the control reserve of the wind energy plants is determined according to the method of the present invention. In doing so, one control unit has plural power curves for individual wind energy plants and/or groups of wind energy plants. In the wind park, the power to be recorded or being generated, respectively, can be measured centrally in the wind park and/or locally, in order to determine the control reserve. Also, plural control units can be provided, which forward the determined control reserves to a higher order control unit.” See also Par. 0006 and 0028.) 

Regarding claim 9, it is directed to a system or apparatuses to implement the method of steps set forth in claim 1.  Jurkat teaches the claimed method of steps in claim 1.  Therefore Jurkat teaches the system or apparatuses, to implement the claimed method of steps, in claim 9. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jurkat in view of Kearns et al. (PG Pub. No. 20140088781), herein “Kearns.” 


Regarding claim 2,
Jurkat teaches the limitations of claim 1 which claim 2 depends. Jurkat does not teach that the operating point is adjusted depending on a proportional amount of the offset which is a difference or target and actual power.  However, Kearns does teach determining the modified operating point value comprises incrementing or decrementing the received operating point value by an amount that is proportional to the total power offset of the microgrid, the total power offset being a difference between a target power generation of controllable assets of the microgrid and an actual power generation of the controllable assets of the microgrid.  (Par. 0060: “A soft failure event indicates that operating conditions of the distributed energy storage system 103 have gone outside the forecasted operating solution, or the demand has exceeded its predicted operating value(s) due to an unexpected variation in demand. This type of event is typically informational and allows the optimization engine 1031 to decide if intervention is required. A soft failure set point increment event, which can be either incremental or proportional, indicates whether a set point change is needed as a result of a soft failure event. Set point modifications are either incremental or proportional to the set point and utility and site loads. If the solution manager 202 decides that the correction to the soft failure should be incremental, then the set point will be adjusted upward based on the incremental value found in the forecasted battery curve layer for the current state-of-charge (SOC). If the solution manager 202 decides that the correction to the soft failure should be proportional, then the set point will be adjusted up or down based on the proportional difference between the utility and resulting load. Much like the incremental value, the proportional value used to correct for the soft failure event is found in the battery curve layer of the controlling software found in the solution manager 202 and is based on the current state-of-charge of the energy source 224. A manual set-point change event is recorded when a user manually changes the set point on the distributed energy storage system 103. A new solution received set-point update event indicates the set point is updated based on a newly received solution from the optimization engine 1031. This will generally occur when the distributed energy storage system 103 transitions from one billing cycle to another or when intervention by the user causes a regeneration of a new solution. A set-point controller startup event indicates that the set-point controller 204 was restarted, generally due to manual intervention of a user or when the distributed energy storage system 103 is restarted. A PID coefficient change event indicates that the PID coefficients, used in the run time controller 206, have been updated, for example to accommodate dynamic battery state-of-health (SOH) strategies.” Par. 0061: “The set-point controller 204 is used to manage the control set-point for each instant in time using information specified and received from the solution manager 202. As noted above, the control set-points are selected by the solution manager 202 to ensure that the system maintains enough energy reserve in the energy source 224 to manage the load at the electric load location 104 over a particular time period, such as a day or part of a day. FIG. 4 illustrates operation of set-point controller 204, according to one or more embodiments of the invention.” See also Par. 0062 – 0064 and 0166.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of operating a microgrid that determines a power reserve (headroom) wherein an operating state of the wind generation unit such as a plant is determined based on the operational reserve and an offset which is difference between the target and actual power generation as in Jurkat with adjusting the setpoint of a energy storage system depending on the difference between the expected utility output and the load value (which is synonymous with the actual output compared with the expected) as in Kearns in order to balance forecasted and generated operating parameters of supply and stored energy resources of the grid. (Par. 0166) 

Allowable Subject Matter
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: determining the modified operating point value comprises determining a product of the total power offset of the microgrid and an asset-specific scaling factor, the asset-specific scaling factor being dependent on the asset headroom. Claims 4 – 6 depend from claim 3 and therefore are also allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claim 3).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kjærgaard (US PG Pub. No. 20210254599) may also teach the elements of claim 2.  See paragraphs 0008, 0056, and claims 15 – 17. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116